Response to petition for rehearing was delivered by
Judge Hobson.
The object of having settlements made by fiduciaries in the county court is to make a statement of their accounts of record, and these settlements are an idle form, if the judgments of the county court confirming them may be wholly disregarded. So it has been uniformly held in this State that the party complaining of such a settlement must not only surcharge it, but allege in his petition specifically the errors relied on. Tanner v. Skinner, 11 Bush, 129; Allen v. Westfall, 8 Ky. Law Rep., 63; Kirtley v. Jameson, 6 Ky. Law Rep., 740; Fielder v. Harbison, 93 Ky., 482, [20 S. W., 508]. The appellee, therefore, can not get along in this action, if he has lost his right to surcharge the guardian’s settlement.
It is earnestly argued that as to Gideon Wolfe, at least, there should be a recovery, as it appears the guardian collected some money for him after his settlement with the county court. There would be force in this contention, if it did not appear, also, that the guardian has paid over to his ward, since that settlement, as much as the amount so collected, including what was in his hands, as shown by it. The petition is overruled.